department of the treasury oo internal_revenue_service washington d c uniform issue list apr tep rat tax_exempt_and_government_entities_division legend company a fund cc company d individual e date e dear ira x date h amount j this is in response to your request dated on date submitted by your authorized representative for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ correspondence dated date and date supplemented the request you represent that you received a distribution from ira x totaling amount j you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake made by individual e of fund under penalty of perjury you have submitted the following facts and representations page c which led to amount j being placed into a non-ira account you further represent that amount j has remained in the non-ira account and has not been used for any other purposes in you decided to withdraw amount j you maintained ira x with company a from ira x and invest such amount in fund c on or about date e you received amount j as a distribution from ira x company d was the manager of fund c individual e who works for company d advised you to invest amount j in fund c in an ira relying on individual e’s expertise and fund c’s offering memorandum you withdrew amount j from ira x and within days of receiving the distribution you deposited amount j in an account with fund c documentation submitted by you demonstrates that at all times both you and fund c believed your it was not until date that interest in fund c was validly invested in an ira you learned from individual e the fund c is not a bank or an approved non-bank trustee eligible to hold ira funds in an affidavit dated date h individual e acknowledged that he advised you that you could invest a portion of your iras in fund c individual e states that he did not realize that an ira had to be in the name of the financial_institution as trustee or custodian for your ira he accepted your subscription without a financial_institution as trustee or custodian as soon as you learned about the error you arranged to seek a waiver of the 60-day requirement f based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to distributions from ira x with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that your failure to accomplish a timely rollover was caused by a mistake made by individual e of fund c which led to amount j being placed into a non-ira account the information presented by you is consistent with your assertion that you attempted to rollover amount j therefore pursuant to sec_408 of the code the service waives the day rollover requirement with respect to the distributions of amount j from ira x you are granted a period of days measured from the date of the issuance of this letter to make your rollover provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to amount j such amount will be considered a rollover_contribution within the meaning of sec_408 d of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact id at please address all correspondence to se t ep ra t3 sincerely yours cho neee v- rances v sloa technical group manager employee pla enclosures deleted copy of ruling letter notice of intention to disclose cc
